  8:18-cv-00493-JMG-CRZ Doc # 88 Filed: 11/16/20 Page 1 of 1 - Page ID # 895




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CAROL BAKER, individually, and as
Personal Representative of the Estate of
Robert Baker Sr., Deceased;                                8:18CV493

                  Plaintiff,
                                                            ORDER
      vs.

BIG OX ENERGY, LLC, and          BIG OX
ENERGY-SIOUXLAND, LLC,

                  Defendants.


      1)   The motion to withdraw filed by David A. Domina, Domina Law
      Group PC LLO, Brian E. Buckmeier, and Brian E. Buckmeier P.C, as
      counsel of record for Plaintiffs (Filing No. 86), is granted.

      2)    As to Carol Baker in her individual capacity, on or before December
      7, 2020, she shall either: (a) obtain the services of counsel and have that
      attorney file an appearance in this case; or (b) file a statement notifying the
      court of her intent to litigate this case without the assistance of counsel.
      The failure to do so may result in dismissal of her claims without further
      notice.

      3)     As to the estate of Robert Baker, Sr., an estate cannot litigate its
      action in this forum without representation by licensed counsel. Knoefler v.
      United Bank of Bismarck, 20 F.3d 347, 347-48 (8th Cir. 1994). On or
      before December 7, 2020, Plaintiffs shall either obtain the services of
      counsel and have that attorney file an appearance in this case. The failure
      to do so may result in dismissal of Plaintiffs' claims without further notice.

      4)     David A. Domina shall provide a copy of this order to Plaintiffs and
      file a certificate of service stating the manner and date of that service,
      including therein the Plaintiffs’ mailing address(es).

      November 16, 2020                      BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
